—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered December 16, 1997, convicting defendant, upon his plea of guilty, of two *126counts of robbery in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 10 years, unanimously affirmed.
The record establishes that defendant knowingly and voluntarily waived his right to appeal (People v Moissett, 76 NY2d 909). At the conclusion of the plea allocution, the court specifically elicited from defendant his understanding of the fact that he was waiving that right. In any event, we perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Wallach, Rubin, Saxe and Friedman, JJ.